UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6097


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAWRENCE L. PETTAWAY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Mark S. Davis, District Judge.
(2:10-cr-00161-MSD-DEM-2; 2:15-cv-00519-MSD-LRL)


Submitted:   September 16, 2016          Decided:   September 29, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Lawrence L. Pettaway, Appellant Pro Se.     Katherine Lee Martin,
Assistant United States Attorney, Richmond, Virginia; Alan Mark
Salsbury, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lawrence L. Pettaway appeals the five-year term of supervised

release imposed by the district court following his guilty plea to

bank fraud, in violation of 18 U.S.C. §§ 2, 1344 (2012), and the

district court’s order dismissing his 28 U.S.C. § 2241 (2012)

petition. 1   The Government moves to dismiss Pettaway’s appeal of

the criminal judgment as untimely.     For the reasons that follow,

we dismiss in part and affirm in part.

     Criminal defendants have 14 days from the entry of judgment

to file a notice of appeal.    Fed. R. App. P. 4(b)(1)(A).    Upon a

finding of excusable neglect or good cause, a court may extend the

appeal period for up to 30 days beyond the expiration of the 14-

day appeal period.      Fed. R. App. P. 4(b)(4).        Although not

jurisdictional, see United States v. Urutyan, 564 F.3d 679, 685

(4th Cir. 2009), “[c]laim-processing rules” such as Rule 4(b) “are

to be rigidly applied when invoked by a litigant,” Rice v. Rivera,

617 F.3d 802, 810 (4th Cir. 2010).    Here, Pettaway filed his notice

of appeal on January 19, 2016, 2 more than four years after the

entry of his criminal judgment on July 26, 2011.       Therefore, we




     1 We liberally construe Pettaway’s notice of appeal and
informal brief as seeking to appeal the criminal judgment and the
§ 2241 dismissal order.
     2   See Houston v. Lack, 487 U.S. 266, 276 (1988).


                                  2
grant the Government’s motion to dismiss Pettaway’s appeal of the

criminal judgment and dismiss this portion of the appeal.

     With regard to Pettaway’s timely appeal of the dismissal of

his § 2241 petition, we have reviewed the record and find no

reversible error.   Accordingly, we affirm the district court’s

order dismissing Pettaway’s § 2241 petition.     Pettaway v. United

States, No. 2:15-cv-00519-MSD-LRL (E.D. Va. filed Dec. 10, 2015,

& entered Dec. 11, 2015).

     We deny Pettaway’s pending motion to appoint counsel and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                 DISMISSED IN PART;
                                                   AFFIRMED IN PART




                                3